In re application of							:
Jeronimo Mora								:		
Serial No. 15/981,780							:	DECISION ON
Filed:	May 16, 2018	 						:	PETITION
For:  MULTI-MATERIAL LIGHT-DIRECTED ELECTROPHORETIC 		:
DEPOSITION AND ELECTROPLATING OVER LARGE AREAS USING 	:
MOVEABLE PROJECTED IMAGES AND/OR ELECTRODES			:

This is a decision on the Petition filed under 37 CFR 1.181 to withdraw the finality of the Office Action mailed on July 30, 201.    

On October 13, 2020, in response to an Examiner’s Answer containing a New Grounds of Rejection, the Applicant requested that prosecution be reopened before the Examiner. On February 22, 2021, prosecution was reopened and a Final Rejection was mailed. On July 19, 2021, an Appeal Brief was filed. On July 30, 2021, prosecution was reopened and a Final Rejection was mailed. The present petition was timely filed on September 24, 2021 requesting that the finality of the July 30, 2021 be withdrawn. 

Petitioner argues that the Final Rejection of July 30, 2021 contained a new grounds of rejection for claim 10 that was not necessitated by amendment.

The Examiner’s Answer of August 14, 2020 set forth a prior art rejection over claim 10 under 35 USC 103 of Pascall in view of either Qian or Fan and either Melcher or Bruck (see pages 128-135 of Examiner’s Answer). The Final Rejection of February 22, 2021 did not contain any rejections for claim 10. The Final Rejection of July 30, 2021 contained a prior art rejection over claim 10 under 35 USC 103 of Pascall in view of at least one of (A) Jorgensen and Qian; (B) Fan; and/or Melcher and Qian (see pages 3-4 and 10-11). The July 30, 2021 Final Rejection stated that the previous grounds of rejection of claim 10 from the final rejection of October 16, 2019 was being reinstated and presumably was mistakenly omitted from the February 22, 2021 Final Rejection. The Final Rejection of October 16, 2019 set forth a prior art rejection over claim 10 under 35 USC 103 of Pascall in view of Qian and/or Fan in further view of one of Jorgensen, Fan, or Melcher and in further view of alternatively Bruck (see pages 22-23).

MPEP 706.07(a) states that:
A second or any subsequent action on the merits in any application…may not be made final if it contains a new ground of rejection…unless the new ground of rejection was necessitated by an amendment to the claims or as a result of information submitted in an information disclosure statement…

While there is some overlap of the combination of references used in the present prior art rejection of claim 10 in the Final Rejection of July 30, 2021 when compared to the Final Rejection of October 16, 2019, there are new combinations included in the present rejection. Further, the combination of 




references set forth in the prior art rejection of claim 10 set forth in the Examiner’s Answer of August 14, 2020 is substantively distinct from the present combination of references used in the present prior art rejection of claim 10 in the Final Rejection of July 30, 2021. These new rejections were not necessitated by an amendment to claim 10. Thus, it is agreed that the finality of the July 30, 2021 was premature. Accordingly, this petition is GRANTED and the finality of the July 30, 2021 Office Action is withdrawn. 

Prior to the Examiner’s next Office Action, the Examiner is encouraged to review all art rejections to ensure that the best art rejections only are set forth and eliminate prior art rejections that are merely cumulative. The multitude of alternative rejections set forth in the present Office Action renders the prosecution unnecessarily complicated to follow. See MPEP 2120(I) for further guidance.



/Keith D. Hendricks/
_____________________________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

LLNL/Zilka-KotabLawrence Livermore National LaboratoryL-703, P.O. Box 808Livermore CA 94551